  Exhibit 10.56


 
DEMAND PROMISSORY NOTE
 
This DEMAND PROMISSORY NOTE (this “Note”) is entered into by and between Global
Digital Solutions, Inc. (“Borrower”), and Vox Business Trust, LLC, a
Massachusetts limited liability company (“Lender,” and together with Borrower,
the “Parties”), as of December __, 2017 (the “Effective Date”).
 
Preliminary Statement
 
A.
Borrower and Matthew K. Kelley (“Kelley”) are parties to that certain consulting
agreement entered into by letter dated May 31, 2016, a copy of which is attached
as Exhibit C (the “Consulting Agreement”), to which, the Parties acknowledge and
agree that Lender is an intended third party beneficiary thereof.
 
B.
Pursuant to the Consulting Agreement, Borrower is obligated to pay Kelley cash
consideration in the amount of five percent (5%) of the Resolution Progress
Funding (as defined in the Consulting Agreement) amount (the “Resolution
Progress Funding Payment”), on the date the GSRN Purchase Agreement (defined
below) is executed by the parties thereto (the “Resolution Progress Funding
Date”).
 
C.
Pursuant to the Consulting Agreement, Borrower is obligated to pay Kelley cash
consideration in the amount of five percent (5%) of the Resolution Funding (as
defined in the Consulting Agreement) amount (the “Resolution Funding Payment”)
on the date the Resolution Funding (which, for the avoidance of doubt, are the
proceeds that are awarded to Borrower through a settlement or judgment in the
GDSI v. Rontan proceeding (the “Lawsuit”)) is funded (the “Resolution Funding
Date”).
 
D.
Pursuant to the Consulting Agreement, Borrower is obligated to pay Kelley a
monthly retainer of ten thousand U.S. dollars ($10,000) (the “Retainer
Payments”), beginning with the execution of the Consulting Agreement and
terminating on the Resolution Funding Date.
 
E.
As of the Effective Date, Borrower has not paid the Resolution Progress Funding
Payment or any Retainer Payments.
 
F.
From and after the Effective Date, Borrower shall pay all future Retainer
Payments on a monthly basis pursuant to and as set forth in the Consulting
Agreement.
 
G.
As of the Effective Date, the outstanding due and payable amount of the
Resolution Progress Funding Payment is two hundred eighty five thousand U.S.
dollars ($285,000).
 
H.
As of the Effective Date, the outstanding due and payable amount of Retainer
Payments is two hundred thousand U.S. dollars ($200,000).
 
I.
As of the Effective Date, the aggregate outstanding, due, and payable amounts of
the Resolution Progress Funding Payment and outstanding Retainer Payments is
four hundred eighty five thousand U.S. dollars ($485,000).
 
 

 

 
Agreement
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1. Definitions. Capitalized terms used herein shall have the meanings set forth
in Exhibit A. The preliminary statements above are hereby acknowledged and
agreed to by the Parties and incorporated into this Note.
 
2. Due on Demand.
 
2.1 Payment upon Demand. FOR VALUE RECEIVED, Borrower hereby unconditionally
promises to pay to the order of Lender or its assignees, the principal sum of
four hundred eighty five thousand U.S. dollars ($485,000), or such larger or
smaller amount from time to time outstanding hereunder, together with all
accrued interest thereon and all other amounts due hereunder (the “Loan”), ON
DEMAND, as provided in this Note; provided, that unless a Default has occurred,
Lender shall voluntarily refrain from making such demand prior to the date of
the Resolution Funding (the “Resolution Funding Date”); provided, further, that
Lender’s so voluntarily refraining shall not be construed to qualify, define, or
otherwise limit Lender’s right, power, or ability, at any time and for any
reason, under applicable Law, to require full payment of the Loan, all
Additional Principal Amounts, all accrued and unpaid interest and all other
amounts payable under this Note ON DEMAND.
 
2.2 Additional Principal Amounts. From and after the Effective Date, (a) if
Borrower fails to make payment of any Retainer Payment when due, in addition to
all other rights of Lender hereunder and under applicable Law, the amount of
each such unpaid Retainer Payment shall automatically be added to the principal
amount of the Loan hereof and (b) if Borrower has not paid the Loan and all
then-outstanding Additional Principal Amounts in whole as of the Resolution
Funding Date, an amount equal to (x) ten percent (10%) of the sum of (i) the
then-outstanding principal amount of the Note, including the Loan and all
then-outstanding Additional Principal Amounts and (ii) all accrued interest
thereon plus (y) Lender’s five percent (5%) portion of the total aggregate
Resolution Funding Payment shall automatically be added to the principal balance
hereof. For the avoidance of doubt, as an example and to provide clarity with
respect to this sub-clause (y), if Borrower receives $100,000,000 in Resolution
Funding Payment, the principal balance of this Note shall automatically and
without any further action on the part of any party be increased by $5,000,000
(i.e., Lender’s 5% portion of the total aggregate Resolution Funding Payment).
Each amount added to the principal of the Note pursuant to this Section 2.2
shall be referred to as an “Additional Principal Amount.”
 
2.3 Optional Prepayment; Best Efforts; Lender’s Rights to Demand Payment.
Notwithstanding any terms in this Note to the contrary:
 
 
 

 
 
(a) Borrower may prepay the Loan and/or all Additional Principal Amounts, in
whole or in part, at any time or from time to time without penalty or premium,
prior to receipt of demand from the Lender, by paying the principal amount to be
prepaid together with accrued interest thereon (subject to the provisions of
Section 4.6) to the date of prepayment (each such payment a “Voluntary
Payment”);
 
(b) Borrower shall use best efforts to pay all amounts due under this Note,
during the period between the Resolution Progress Funding Date and the
Resolution Funding Date; and
 
(c) the enumeration in this Note of specific obligations of Borrower to Lender
and/or conditions to the repayment of funds under this Note shall not be
construed to qualify, define, or otherwise limit Lender’s right, power, or
ability, at any time and for any reason, under applicable Law, to require full
payment of the Loan and all accrued and unpaid interest and all other amounts
payable under this Note, including but not limited to, Additional Principal
Amount, ON DEMAND.
 
2.4 Effective Date Prepayment. Notwithstanding anything herein to the contrary,
Borrower shall make mandatory prepayments of the Loan in the following amounts
and at the following times:
 
Amount
 
Date of Mandatory Prepayment(each, a “Prepayment Trigger”)
 
$1,000.00 (one thousand dollars)
 
Effective Date
 
$50,000.00 (fifty thousand dollars)
 
The date on which the judge presiding over the Lawsuit issues a ruling or
decision in which the Lawsuit survives a motion to dismiss
 
$50,000 (fifty thousand dollars)
 
The date on which discovery closes with respect to the Lawsuit
 
$100,000 (one hundred thousand dollars)
 
The date on which the judge presiding over the Lawsuit issues a ruling or
decision in which the Lawsuit survives a motion for summary judgment on the
claims
 

 
Each such payment shall be due on the date of each applicable Prepayment Trigger
and shall be paid to Lender on or within five (5) Business Days of the
applicable Prepayment Trigger and all such payments shall be made in accordance
with Section 3. These good faith payments represent evidence by Borrower that it
is Borrower’s intention to pay down the balance of this Note in an expedite
manner.
 
 

 
 
3. Payments. Payments made under this Note shall be in accordance with the
following:
 
3.1 Manner of Payments. All payments of interest, principal, and all other
amounts shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to Lender’s account at a bank specified
by Lender in writing to Borrower from time to time.
 
3.2 Application of Payments. All payments made hereunder, including insufficient
payments, shall be credited, regardless of their designation by Borrower, first
to collection expenses due hereunder, then to outstanding late charges, then to
interest due and payable but not yet paid, then to any outstanding principal
that is an Additional Principal Amount, and the remainder, if any, to
outstanding principal that is the Loan.
 
3.3 Business Day Convention. Whenever any payment to be made hereunder shall be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension will be taken into account in
calculating the amount of interest payable under this Note.
 
3.4 Evidence of Debt. Lender is authorized to record on the grid attached hereto
as Exhibit B the Loan, each Additional Principal Amount, and each payment or
prepayment thereof. The entries made by Lender shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
Lender to record such payments or prepayments, or any inaccuracy therein, shall
not in any manner affect the obligation of Borrower to repay (with applicable
interest) the entirety of the principal amount hereunder (including the Loan and
any Additional Principal Amounts) and all other amounts due hereunder in
accordance with the terms of this Note.
 
4. Interest. Interest under this Note shall be as follows:
 
4.1 Interest Rate. Except as otherwise provided herein, the unpaid principal
amount of this Note (including the Loan and all Additional Principal Amounts)
outstanding hereunder shall bear interest at the Applicable Rate from the
Effective Date (and, in the case of each Additional Principal Amount, the date
such Additional Principal Amount is added to the principal) until the date on
which the principal balance of this Note is paid in full, whether on demand, by
prepayment, or otherwise.
 
4.2 Default Interest. If any amount payable hereunder is not paid promptly upon,
and in any event within one (1) Business Day following, demand (without regard
to any applicable grace periods), such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.
 
4.3 Interest Payable. Interest, at the Applicable Rate or the Default Rate, as
applicable, shall be payable ON DEMAND. Borrower may make whole or partial
interest payments at any time prior to demand, without penalty and without
affecting any other provisions of this Note.
 
4.4 Computation of Interest. All computations of interest shall be made on the
basis of a year of 365/366 days, as the case may be, and the actual number of
days elapsed. Interest shall accrue on the Loan from the Effective Date, and on
each Additional Principal Amount from the date such Additional Principal Amount
is added pursuant to Section 2.2, and shall not accrue on the Loan or any
Additional Principal Amount for the day on which it is paid.
 
4.5 Interest Rate Limitation. If, at any time and for any reason whatsoever, the
interest rate payable on the Loan or any Additional Principal Amount shall
exceed the maximum rate of interest permitted to be charged by Lender to
Borrower under applicable Law, that portion of each sum paid attributable to
that portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable Law shall be deemed a voluntary prepayment of principal.
 
4.6 Forgiveness of Interest upon Voluntary Payments. To further incentivize
Borrower to make Voluntary Payments of principal amounts under this Note, the
Parties agree that (a) any amounts received by Lender in respect of each
Voluntary Payment shall be applied in full to the principal balance of this
Note, first to any Additional Principal Amount and then to the Loan and (b) the
amount of interest accrued on this Note pursuant to Section 4.1 in respect of
the principal amounts repaid by each such Voluntary Payment shall be forgiven in
full and the amount thereof deemed paid in full on the date of receipt of such
Voluntary Payment.
 
5. Security Agreement; Seniority. The Borrower’s performance of its obligations
hereunder is secured by a security interest in the collateral specified in the
Security Agreement attached hereto as Exhibit D. The Borrower hereby
acknowledges that the Lender’s rights hereunder are pari passu with the rights
of GSRN 1612-512 LLC (“GSRN”) pursuant to that (i) Prepaid Forward Purchase
Agreement dated as of December __, 2017 by and between GSRN and Borrower and
(ii) Security Agreement dated as of December __, 2017 by and between GSRN and
Borrower (the “GSRN Security Agreement”), as memorialized in that certain
Intercreditor Agreement dated as of the Effective Date by and among the Lender,
GSRN, and Borrower.
 
6. Stock Grants. Borrower shall issue, and deliver to Lender stock certificates
representing the same, 5,000,000 shares of Borrower’s common stock earned on the
Resolution Progress Funding Date within ninety (90) days of the Resolution
Progress Funding Date. Furthermore, Borrower shall issue, and deliver to Lender
stock certificates representing the same, 10,000,000 shares of Borrower’s
common stock earned on the Resolution Funding Date, within ninety (90) days of
the Resolution Funding Date. As of the Effective Date, all authorized and issued
and outstanding capital stock of Borrower shall be set forth on Schedule I
attached hereto. All capital stock of Borrower issued pursuant to this
obligation by Borrower shall be validly issued, fully-paid and non-assessable
and owned by Borrower free and clear of all liens.
 
 

 

 
7. Representations and Warranties. Borrower hereby represents and warrants as of
the Effective Date, as follows:
 
7.1 Existence; Compliance with Laws. Borrower is a corporation duly
incorporated, validly existing, and in good standing under the laws of New
Jersey and is compliance with all Laws and Orders.
 
7.2 Power and Authority. Borrower has the requisite power and authority, and the
legal right, to (a) own, lease, and operate its properties and assets and to
conduct its business as it is now being conducted (b) duly execute and deliver
this Note, and (c) perform its obligations hereunder.
 
7.3 Authorization; Execution; Delivery. The execution and delivery of this Note
by Borrower and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action in accordance with all applicable
Laws. Borrower has duly executed and delivered this Note.
 
7.4 Enforceability. This Note is a valid, legal, and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.
 
7.5 No Approvals. No consent or authorization of, filing with, notice to, or
other act by, or in respect of, any Governmental Authority or any other person
is required in order for Borrower to execute, deliver, or perform any of its
obligations under this Note.
 
7.6 No Violations. The execution and delivery of this Note and the consummation
by Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of Borrower’s organizational documents, (b) violate any
Law or Order applicable to Borrower or by which any of its properties or assets
may be bound, or (c) constitute a default under any material agreement or
contract by which Borrower may be bound.
 
7.7 No Liens. There are no Encumbrances (as defined in the Security Agreement)
on the Collateral (as defined in the Security Agreement) other than the
Encumbrances in favor of Lender and those granted by Borrower to GSRN pursuant
to the GSRN Security Agreement.
 
8. Affirmative Covenants. Until all amounts outstanding in this Note have been
paid in full, Borrower shall:
 
8.1 Maintenance of Existence. (a) Preserve, renew, and maintain in full force
and effect its corporate or organizational existence and (b) take all reasonable
action to maintain all rights, privileges, and franchises necessary or desirable
in the normal conduct of its business, except, in each case of this clause (b),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
8.2 Compliance. Comply with (a) all of the terms and provisions of its
organizational documents, (b) its obligations under its material contracts and
agreements, and (c) all Laws and Orders applicable to it and its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
 

 

 
8.3 Payment Obligations. Pay, discharge, or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.
 
8.4 Notice of Events of Default. As soon as possible and in any event within two
(2) Business Days after it becomes aware that a Default or an Event of Default
has occurred, notify Lender in writing of the nature and extent of such Default
or Event of Default and the action, if any, it has taken or proposes to take
with respect to such Default or Event of Default.
 
8.5 Further Assurances. Promptly execute and deliver such further instruments
and do or cause to be done such further acts as may be necessary or advisable to
carry out the intent and purposes of this Note and the Security Agreement.
 
8.6 No Encumbrances. Ensure that there shall be no Encumbrance (as defined in
the Security Agreement) on the Collateral (as defined in the Security Agreement)
other than the Encumbrances in favor of Lender and those granted by Borrower to
GSRN pursuant to the GSRN Security Agreement.
 
9. Events of Default. The occurrence and continuance of any of the following
shall constitute an immediate Event of Default hereunder:
 
9.1 Failure to Pay. Borrower fails to pay (a) any principal amount of the Loan
when due, (b) interest or any other amount due under this Note when due, and
such failure in this clause (b) continues for five (5) days, or (c) from and
after the Effective Date, any Retainer Payment when due.
 
9.2 Breach of Representations and Warranties. Any representation or warranty
made or deemed made by Borrower to Lender herein, in the Security Agreement or
in the Intercreditor Agreement is incorrect in any material respect on the date
as of which such representation or warranty is or was made or deemed made.
 
9.3 Breach of Covenants. Borrower fails to observe or perform (a) any covenant,
condition, or agreement contained in Section 8 hereof or (b) any other covenant,
obligation, condition, or agreement contained in this Note or the Security
Agreement, other than those specified in clause (a) of this Section 9.3 and in
Section 9.1 of this Note, and such failure continues for thirty (30) days.
 
9.4 Cross-Defaults. Borrower (a) fails to pay when due any of its Debt (other
than Debt arising under this Note) or any interest or premium thereon when due
(whether by scheduled maturity, acceleration, demand, or otherwise) and such
failure continues after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt or (b) takes, or fails to take,
any action that could constitute a breach of the Consulting Agreement from and
after the Effective Date.
 
 

 

 
9.5 Bankruptcy.
 
(a) Borrower commences any case, proceeding, or other action (i) under any
existing or future Law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition, or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator, or other similar
official for it or for all or any substantial part of its assets, or Borrower
makes a general assignment for the benefit of its creditors;
 
(b) there is commenced against Borrower any case, proceeding, or other action of
a nature referred to in Section 9.5(a) hereof that (i) results in the entry of
an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged, or unbonded for a period of thirty (30) days;
 
(c) there is commenced against Borrower any case, proceeding, or other action
seeking issuance of a warrant of attachment, execution, or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within thirty (30) days from the entry thereof;
 
(d) Borrower takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in Section 9.5(a),
Section 9.5(b), or Section 9.5(c) hereof; or
 
(e) Borrower is generally not, or shall be unable to, or admits in writing its
inability to, pay its debts as they become due.
 
9.6 Judgments. One or more judgments or decrees shall be entered against
Borrower and all of such judgments or decrees shall not have been vacated,
discharged, stayed, or bonded pending appeal within thirty (30) days from the
entry thereof.
 
10. Miscellaneous. The Parties further agree as follows:
 
10.1 Notices. All notices, requests, or other communications required or
permitted to be delivered hereunder shall be delivered in writing at the
addresses as Borrower or Lender may from time to time specify in writing.
Notices mailed by certified or registered mail or sent by hand or overnight
courier service shall be deemed to have been given when received. Notices sent
by facsimile during the recipient’s normal business hours shall be deemed to
have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
Business Day). Notices sent by e-mail shall be deemed received upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail, or other written
acknowledgment).
 
 

 

 
10.2 Costs and Expenses. Borrower shall reimburse Lender on demand for all
reasonable out-of-pocket costs, expenses, and fees (including reasonable
expenses and fees of its counsel) incurred by Lender in connection with the
transactions contemplated hereby including the negotiation, documentation, and
execution of this Note, the Security Agreement, and the Intercreditor Agreement,
and the enforcement of Lender’s rights hereunder or thereunder.
 
10.3 Governing Law. This Note and any claim, controversy, dispute, or cause of
action (whether in contract or tort or otherwise) based upon, arising out of, or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of New York.
 
10.4 Submission to Jurisdiction.
 
(a) Borrower hereby irrevocably and unconditionally agrees that any legal
action, suit, or proceeding arising out of or relating to this Note may be
brought in the courts of the State of New York or of the United States District
Court for the Southern District of New York and submits to the exclusive
jurisdiction of any such court in any such action, suit, or proceeding. Final
judgment against Borrower in any action, suit, or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment.
 
(b) Nothing in this Section 10.4 shall affect the right of Lender to (i)
commence legal proceedings or otherwise sue Borrower in any other court having
jurisdiction over Borrower or (ii) serve process upon Borrower in any manner
authorized by the laws of any such jurisdiction.
 
10.5 Venue. Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of, or
relating to, this Note in any court referred to in Section 10.4 hereof and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
10.6 Waiver of Jury Trial. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY.
 
10.7 Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents, or supplements hereto may be executed in counterparts, each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Note, including all attachments hereto, shall constitute
the entire contract between the Parties with respect to the subject matter
hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto. Delivery of an executed counterpart of a
signature page to this Note by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Note.
 
 

 

 
10.8 Successors and Assigns. This Note and any or all of Lenders rights
hereunder may be assigned, transferred or encumbered by Lender without the
consent of Borrower or any other party. Borrower may not assign or transfer this
Note or any of its rights or obligations hereunder without the prior written
consent of Lender. This Note shall inure to the benefit of, and be binding upon,
the Parties and their respective successors and permitted assigns.
 
10.9 Interpretation. For purposes of this Note (a) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation,” (b) the word “or” is not exclusive, and (c) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. Unless the context otherwise requires, references herein (i) to
Schedules, Exhibits, and Sections mean the Schedules, Exhibits, and Sections of
this Note, (ii) to an agreement, instrument, or other document means such
agreement, instrument, or other document as amended, supplemented, and modified
from time to time to the extent permitted by the provisions thereof, and (iii)
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
 
10.10 Amendment and Waiver. No term of this Note may be waived, modified, or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.
 
10.11 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand, or limit any of the
terms or provisions hereof.
 
10.12 No Waiver, Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of Lender, of any right, remedy, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power,
or privilege. The rights, remedies, powers, and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by Law.
 
10.13 Severability. If any term or provision of this Note is invalid, illegal,
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the Parties shall negotiate in good faith to
modify this Note so as to effect the original intent of the Parties as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
 
 

 

 
10.14 No Effect on Consulting Agreement. Except as expressly set forth herein
regarding the timing of payments in respect of the Resolution Progress Funding
Payment and such Retainer Payments as are due and outstanding as of the
Effective Date and that Lender is an intended third-party beneficiary of the
Consulting Agreement, nothing set forth herein shall be deemed to waive, amend,
abrogate or otherwise diminish any right of the Lender or of Matthew K. Kelley
under the Consulting Agreement, and the Consulting Agreement shall remain in
full force and effect.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Note as of the Effective
Date.
 
 
Global Digital Solutions, Inc.
 
 
 
By: ___________________________________
Name: William J. Delgado
Title: Chief Executive Officer

 
 
 
 
Vox Business Trust, LLC
 
 
By: ___________________________________
Name: Matthew K. Kelley
Title: Managing Member
 
 

 
 
[Signature Page to Demand Note]

 

 
Exhibit A
 
Definitions
 
 
“Additional Principal Amount” has the meaning set forth in Section 2.2 hereof.
 
“Applicable Rate” means the rate equal to seven percent (7%) per annum.
 
“Borrower” has the meaning set forth in the introductory paragraph hereof.
 
“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York City are authorized or required by Law to close.
 
“Consulting Agreement” has the meaning set forth in Section A of the Preliminary
Statement hereof.
 
“Debt” of Borrower means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures, or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements, or similar arrangements entered into by Borrower providing for
protection against fluctuations in interest rates, currency exchange rates, or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) obligations of Borrower under the Prepaid
Forward Purchase Agreement, (h) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (g) of this paragraph of
a Person other than Borrower; and (i) indebtedness set out in clauses (a)
through (h) of this paragraph of any Person other than Borrower secured by any
lien on any asset of Borrower, whether or not such indebtedness has been assumed
by Borrower.
 
“Default” means any of the events specified in Section 9 hereof which
constitutes an Event of Default or which, upon the giving of notice, the lapse
of time, or both pursuant to Section 9 hereof would, unless cured or waived,
become an Event of Default.
 
“Default Rate” means, at any time, the Applicable Rate plus five percent (5%).
 
“Effective Date” has the meaning set forth in the introductory paragraph hereof.
 
“Event of Default” means any of the events specified in Section 9 hereof.
 
 

 
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal, or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank, or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).
 
“GSRN” has the meaning set forth in Section 5 hereof.
 
“GSRN Security Agreement” has the meaning set forth in Section 5 hereof.
 
“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy, or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to, or binding on, such Person or any of its
properties or to which such Person or any of its properties is subject.
 
“Lender” has the meaning set forth in the introductory paragraph hereof.
 
“Loan” has the meaning set forth in Section 2.1 hereof.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of Borrower; (b) the validity or
enforceability of this Note, the Security Agreement or the Intercreditor
Agreement; (c) the rights or remedies of Lender hereunder or under the Security
Agreement; or (d) Borrower’s ability to perform any of its material obligations
hereunder.
 
“Note” has the meaning set forth in the introductory paragraph hereof.
 
“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement, or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.
 
“Parties” has the meaning set forth in the introductory paragraph hereof.
 
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority, or other entity.
 
 

 
 
“Resolution Progress Funding Payment” has the meaning set forth in Section B of
the Preliminary Statement hereof.
 
“Retainer Payments” has the meaning set forth in Section C of the Preliminary
Statement hereof.
 
“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by Borrower in favor of Lender, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
Exhibit B
 
Principal Amounts and Payments on the Loan
 
 
Date of Loan or Additional Principal Amount
 
Loan or Amount of Additional Principal Amount
 
Amount of Principal Paid
 
Unpaid Principal Amount of Note
 
Name of Person Making the Notation
 
December __, 2017
 
$485,000
 
$0
 
$485,000
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 

 

 
Exhibit C
 
Consulting Agreement
 
See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Exhibit C to Demand Promissory Note]
